J-S83012-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 CHARLES A. WEYANDT                     :
                                        :
                   Appellant            :   No. 452 WDA 2018

         Appeal from the Judgment of Sentence February 27, 2018
             In the Court of Common Pleas of Bedford County
           Criminal Division at No(s): CP-05-SA-0000037-2017

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 CHARLES A. WEYANDT                     :
                                        :
                   Appellant            :   No. 453 WDA 2018

         Appeal from the Judgment of Sentence February 27, 2018
             In the Court of Common Pleas of Bedford County
           Criminal Division at No(s): CP-05-SA-0000038-2017


BEFORE: PANELLA, J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.:                           FILED JULY 03, 2019

     In these consolidated cases, Charles A. Weyandt appeals from the

judgment of sentence imposed following his conviction after a bench trial of
J-S83012-18


two counts of harassment, 18 Pa.C.S.A. § 2709(a)(3).1 Weyandt challenges

the sufficiency of the evidence. We affirm.

        The facts of the case are not in substantial dispute.          Weyandt’s

harassment convictions were based on evidence that on two occasions, one in

2016 and one in 2017, he painted the names of several of his neighbors on

the sides of his car.      Next to the neighbors’ names, Weyandt painted the

word/acronym “AIDS.” See N.T. Trial, 2/27/18, at 8, 9, 10, 12-13, 50, 66,

70, and 102-03. At case 452 WDA 2018 (SA 37 of 20017), the court sentenced

him to a term of incarceration of thirty days followed by sixty days of

probation. At 453 WDA 2018 (SA 38-2017), the court sentenced Weyandt to

ninety days of probation to be served consecutive to the other sentence.2

        Weyandt appealed.       Both the trial court and Weyandt complied with

Pa.R.A.P. 1925. In lieu of a separate opinion, the trial court referred this Court

____________________________________________


1   In relevant part, the Crimes Code defines harassment as follows:

        (a) Offense defined.−A person commits the crime of
        harassment when, with intent to harass, annoy or alarm another,
        the person:

                                       *       *   *

              (3) engages in a course of conduct or repeatedly commits
              acts which serve no legitimate purpose[.]

18 Pa.C.S.A. § 2709(a)(3).

2The trial court also acquitted Weyandt of disorderly conduct. See N.T. Trial,
2/27/18, at 106.



                                           -2-
J-S83012-18


to the transcript of the bench trial for the reasoning in support of its decision.

See Order, dated 5/24/18, and filed on 5/30/18.

        On appeal, Weyandt presents one question for our review:

        1. Whether the trial court erred in determining that the evidence
        was sufficient to find the defendant guilty of 18 Pa.C.S.A.
        2709(a)(3), as the Commonwealth failed to present sufficient
        evidence that the defendant engaged in a course of conduct as
        the alleged actions were not a pattern of one or more acts that
        temporally evidenced a continuity of conduct?

Appellant’s Brief, at 5.3

        Our standard of review for a challenge to the sufficiency of the evidence

is well settled.

        The standard we apply in reviewing the sufficiency of the evidence
        is whether viewing all the evidence admitted at trial in the light
        most favorable to the verdict winner, there is sufficient evidence
        to enable the fact-finder to find every element of the crime beyond
        a reasonable doubt. In applying [the above] test, we may not
        weigh the evidence and substitute our judgment for the fact-
        finder. In addition, we note that the facts and circumstances
        established by the Commonwealth need not preclude every
        possibility of innocence. Any doubts regarding a defendant’s guilt
        may be resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of fact may
        be drawn from the combined circumstances. The Commonwealth
        may sustain its burden of proving every element of the crime
        beyond a reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire record
        must be evaluated and all evidence actually received must be
        considered. Finally, the [finder] of fact while passing upon the
        credibility of witnesses and the weight of the evidence produced,
        is free to believe all, part or none of the evidence.




____________________________________________


3   The Commonwealth did not file a brief in this appeal.

                                           -3-
J-S83012-18


Commonwealth v. Best, 120 A.3d 329, 341 (Pa. Super. 2015) (citations

omitted; bracketed material in original). When “evaluating the sufficiency of

the evidence, we do not review a diminished record.” Commonwealth v.

Hilliard, 172 A.3d 5, 10 (Pa. Super. 2017) (citation omitted). “Rather, the

law [provides] that we are required to consider all evidence that was actually

received, without consideration as to the admissibility of that evidence or

whether the trial court’s evidentiary rulings are correct.” Id. (brackets in

original).

      Section 2709 defines “course of conduct” as follows:

      “Course of conduct.” A pattern of actions composed of more than
      one act over a period of time, however short, evidencing a
      continuity of conduct. The term includes lewd, lascivious,
      threatening or obscene words, language, drawings, caricatures or
      actions, either in person or anonymously. Acts indicating a course
      of conduct which occur in more than one jurisdiction may be used
      by any other jurisdiction in which an act occurred as evidence of
      a continuing pattern of conduct or a course of conduct.

18 Pa.C.S.A. § 2709(f).

      On appeal, Weyandt argues chiefly that because the two cited incidents

occurred approximately eight months apart they fail to show a “continuity of

conduct” or a pattern, and his convictions should be vacated. Appellant’s Brief,

at 12. We disagree.

      Weyandt offers no controlling authority in support of this claim. Instead,

he cites the language of section 2709 referring to “more than one act” and

caselaw to the same effect. Appellant’s Brief, at 9. He cites Commonwealth

v. Leach, 729 A.2d 608 (Pa. Super. 1999) for the need to show a repetitive

                                     -4-
J-S83012-18


pattern of behavior. However, he disregards Leach’s explicit conclusion that

“[c]ourse of conduct is established by proof of two related but separate

events. For purposes of the stalking statute, course of conduct is a pattern of

actions composed of more than one act over a period of time, however short,

evidencing a continuity of conduct.”    Leach, 729 A.2d at 611 (emphases

added, internal quotation marks omitted). Furthermore, each action, including

the first, is capable of sustaining a separate conviction for harassment. See

id. at 612.

      Viewing the evidence in the light most favorable to the Commonwealth

as verdict winner, as we must under our standard of review, we have no

difficulty in concluding that the trial court properly determined that the two

incidents at issue constituted “[a] pattern of actions composed of more than

one act of over a period of time.”      18 Pa.C.S.A. § 2709(f).     Weyandt’s

insufficiency argument fails.

      Moreover, Weyandt’s exclusive emphasis on the two cited incidents

totally ignores the trial court’s conclusion, supported by an abundance of

record testimony, that he posted signs with similar pejorative claims, not only

on his own family property but also on public property in the area and even

utility poles. See N.T., Bench Trial, 2/27/18, at 118-26. The signs suggested,

among other things, that his various neighbors had sexually transmitted

diseases. The trial court found that this conduct “has gone on for a number

of years.” Id. at 125.


                                     -5-
J-S83012-18


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/3/2019




                                 -6-